Citation Nr: 1118162	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder (claimed as the residuals of a fracture of the right tibia and femur).  

2.  Entitlement to service connection for a lumbosacral strain.  

3.  Entitlement to an initial compensable disability evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and January 2010 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a right lower extremity disorder and lumbar strain arise out of the December 2004 rating decision, and were denied by a Board decision in November 2009.  Thereafter, the Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand in October 2010, the decision was vacated and remanded for further action based on the findings in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right Lower Extremity Disorder and a Lumbosacral Strain 

The Veteran contends that he is entitled to service connection for a right lower extremity disorder and a lumbosacral strain.  However, based on the findings in the October 2010 Joint Motion, additional evidentiary development is necessary before appellate review may proceed.  

First, the parties to the Joint Motion determined that based on the May 2009 examination on which the Board relied in its denial of the claims for service connection for a right lower extremity disorder and lumbosacral strain, it was unclear whether the Board denied the claim on the basis of no current disability or the lack of a nexus to service.  The parties also determined that the examination and the Board did not adequately address the Veteran's lay statements regarding relevant injury/treatment in service and continuing complaints following service.  Consequently, the Board finds that it had no alternative but to remand these issues for further examination.  

In March 2011, VA also received additional arguments from the Veteran's attorney, and the Veteran's attorney specifically requested that this case be remanded back to the Agency of Original Jurisdiction (AOJ) for review of this newly submitted evidence.  Therefore, remand is also necessary so that the RO may consider this evidence and prepare a supplemental statement of the case (SSOC).  

The RO should also contact the Veteran to clarify whether he still desires a hearing before a Decision Review Officer for his claims of entitlement to service connection for a right lower extremity disorder and a lumbosacral strain.  In August 2009, the Veteran requested a local RO hearing for both of these issues "if not too later," however, the case had already been returned to the Board for further appellate review.  In addition, while the Veteran was afforded a local RO hearing in November 2010, the Veteran only provided testimony regarding his claim of entitlement to a compensable disability evaluation for hypertension.  The Veteran's representative also indicated in an April 2010 case summary filed in connection with the Veteran's appeal to the Court that the Veteran had yet to be provided a hearing for the issues of whether new and material evidence had been submitted to reopen his claims of entitlement to service connection for a lumbosacral strain and the residuals of a fracture of the tibia and fibula.  However, new and material evidence is no longer an issue as these claims were reopened by the Board in July 2007.  As such, the Veteran should be asked to clarify whether he still desires a hearing on these issues.  

Increased Disability Evaluation for Hypertension

The Veteran contends that he is entitled to an initial compensable disability evaluation for his hypertension.  Regrettably, further evidentiary development is necessary on this issue before appellate review may proceed.  

The Veteran was granted service connection for hypertension in a January 2010 rating decision.  A noncompensable disability evaluation was assigned under Diagnostic Code 7101, effective as of February 27, 2004.  In February 2010, VA received a timely notice of disagreement regarding the assigned rating.  The noncompensable disability rating was affirmed in an August 2010 statement of the case (SOC), and the Veteran appealed this decision to the Board in September 2010.  

Under Diagnostic Code 7101, a 10 percent disability evaluation is warranted when the diastolic pressure is predominantly 100 or more, or, when the systolic pressure is predominantly 160 or more.  According to a May 2009 VA examination, the Veteran's systolic and diastolic blood pressures did not reach the threshold for a 10 percent disability evaluation.  However, the record contains a November 2010 record demonstrating a diastolic pressure of 106 and a systolic pressure of 165.  A VA outpatient treatment record from 10 days later indicates that the Veteran's blood pressure was taken at 4 different times.  Three out of four diastolic and systolic pressure readings did not reach the threshold for a 10 percent disability rating.  As such, it is not entirely clear whether the Veteran's blood pressure is "predominantly" 10 percent disabling. 

Nonetheless, the evidence of record suggests a worsening of the Veteran's hypertension.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the Veteran should be scheduled for a VA examination so that the current level of severity of his hypertension can be determined.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and clarify whether he still desires a hearing for his claims of entitlement to service connection for a right lower extremity disorder and a lumbosacral strain.  If the Veteran does desire a hearing, he should be asked to clarify the type of hearing he desires, and should then be scheduled for this hearing at the earliest opportunity.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the nature and etiology of any current disability of the low back and right lower extremity, other than the right foot.  The Veteran's claims file and a copy of this remand must be provided to the VA examiner at the time of examination.  All indicated studies should be performed.  

The examiner should provide an opinion as to the diagnosis, date of onset, and etiology of any current disability of the lumbar spine or right lower extremity, other than the right foot.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability and/or disability of the right lower extremity (to exclude the right foot) had its onset during active service or is related to any in-service disease or injury.  In reaching this opinion, the examiner should specifically address the Veteran's lay statements regarding relevant injury/treatment in service and continuing complaints following service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected hypertension.  The Veteran's claims file and a copy of this remand must be provided to the VA examiner at the time of examination.  All indicated studies should be performed, and the examiner should indicate the Veteran's predominant diastolic and systolic blood pressure.  

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

